Citation Nr: 0403380	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  01-05 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from decisions by the RO in Columbia, South 
Carolina dated in July 2000 and December 2000 which denied 
service connection for hearing loss and tinnitus.  This case 
also comes to the Board on appeal from an April 2002 RO 
decision which granted service connection and a 10 percent 
rating for PTSD; the veteran appealed for a higher rating.  

The issues of entitlement to service connection for hearing 
loss and tinnitus will be discussed in the Remand section of 
this decision.


FINDINGS OF FACT

The veteran's PTSD is manifested by insomnia, nightmares, 
intrusive recollections of Vietnam, hypervigilance, 
nervousness, poor appetite, social isolation, and depression.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 4.7 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The file shows that by rating decisions dated in April 2002 
and December 2002, a letter dated in February 2002, and the 
June 2003 statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
and what evidence the VA would obtain.  Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  Relevant medical records 
have been obtained to the extent possible, and VA 
examinations have been conducted.  

With respect to the veteran's claim for a higher original 
rating for service-connected PTSD, the Board notes that in a 
recent precedential opinion, VA's General Counsel determined 
that if, in response to notice of its decision on a claim for 
which VA has already given the required notice under 
38 U.S.C.A. § 5103(a), VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  Hence additional VCAA notice 
is not required for this claim.

In light of the favorable disposition in this case, the Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Factual Background

The veteran served on active duty from November 1969 to 
January 1972.

VA outpatient treatment records dated from October 2001 to 
March 2002 reflect treatment for PTSD and alcohol dependence.  
A November 2001 treatment note reflects that the veteran had 
been started on Prozac and seroquel for his PTSD symptoms of 
insomnia (two to three hours per night), nightmares, and 
hyperarousal.  The veteran reported that since he began 
taking the medication, his sleep had increased to about five 
hours per night, and was more restful.  He reported that he 
still startled easily, was still uncomfortable in crowds, and 
had occasional episodes of feeling that someone was behind 
him or seeing things out of the corner of his eye.

A VA examination was conducted in February 2002.  At that 
time the veteran reported difficulty sleeping at night.  He 
had virtually no social life outside of work.  He did not 
have any friends.  He reported being nervous, jumpy and 
suspicious.    He had been employed as a welder for the prior 
13 years.  He was married and had two children.  The 
examination showed that the veteran was somewhat anxious and 
moderately depressed.  He was well oriented and alert.  The 
diagnosis was PTSD, mild, delayed onset, and dysthymic 
disorder.  The global assessment of functioning (GAF) score 
was 60.

VA outpatient treatment records dated from April 2002 to 
August 2002 reflect ongoing treatment for PTSD.  A March 2002 
treatment note shows that the veteran was working full-time 
as a welder.

By a letter dated in July 2002, a social worker from a Vet 
Center opined that the veteran's occupational and social 
level of functioning were significantly impaired, and his 
ability to perform job-related tasks were affected on a 
regular basis.  She said he had missed work due to PTSD 
symptoms.  It was noted that the veteran had a fear of 
enclosed spaces due to his Vietnam experiences, and was a 
welder, which sometimes required him to work in enclosed 
spaces.  The social worker stated that the veteran avoided 
crowds and activities on a regular basis, and when not 
working, stayed isolated in his home.  He reportedly had 
difficulty interacting comfortably with his wife and 
daughter.  She said the veteran abused alcohol to help with 
sleep, anxiety, and "to feel normal", was hypervigilant, 
and experienced intrusive recollections of Vietnam.  The Axis 
I diagnosis was PTSD, chronic, severe, major depressive 
disorder, recurrent, severe, specific phobias to heights and 
enclosed spaces, and alcohol abuse, in partial remission.  
The global assessment of functioning (GAF) was 45.

At an October 2002 VA psychiatric examination, the veteran 
reported that he felt his overall condition had worsened.  He 
felt more nervous, and tried to avoid driving.  He said he 
became nervous in many settings, including his workplace.  He 
said his job performance had declined, and reported 
difficulty concentrating.  He said he did not like to be 
around people and did not want to have to endure the 
embarrassment of substandard performance on the job.  He said 
he had recently missed a lot of days at work since he was 
last seen at the VA.  He reported that he took medication for 
his nerves and to help him sleep, and said that if he took 
his sleeping medication, he was able to get about two to four 
hours of sleep.  He related that his alcohol consumption had 
remained fairly constant, and his appetite was poor.  He said 
he did not have the energy to go anywhere or do anything, had 
no friends, and did not visit others or receive visitors.  He 
stated that he had been married for 22 years, and that his 
wife and two children did have a social life.

On mental status examination, the veteran was neatly dressed 
and groomed, and his affect was mildly anxious but not 
disproportionate to the circumstances.  For the most part, he 
was cooperative, attentive, and responsive.  He was well-
oriented and alert and for the most part was able to express 
himself in a relevant and coherent manner.  The examiner 
stated that it might be that the veteran's cognitive 
functioning was somewhat impaired by chronic anxiety, but 
without a well-established baseline level, it was difficult 
to state with confidence that his current level of 
functioning represented any significant decline.  The veteran 
denied current or recent suicidal ideation.  He said that 
sometimes at work he became so angry that he wished he could 
hit someone, but he denied ever doing so or making any plan 
to do so.  The Axis I diagnosis was PTSD, mild, delayed 
onset, and generalized anxiety disorder.  The GAF was 60.

Subsequent VA outpatient treatment records reflect ongoing 
treatment for PTSD and depression.  A June 2003 treatment 
note shows that the veteran reported that he was doing well, 
with no depressive symptoms, although his PTSD symptoms were 
unchanged.  He was still working and supporting his family.  
He said that his medications were helpful, and that he was 
sleeping well.  On examination, he was alert, oriented, with 
good hygiene, and smiling.  His speech was within normal 
limits, and he denied suicidal or homicidal ideation.  His 
affect was euthymic and his mood was "good".  He was 
visibly less anxious.  The diagnosis was major depressive 
disorder, resolved, and PTSD, stable.

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

A rating of 10 percent is assigned for PTSD when it results 
in occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted when PTSD 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned where PTSD results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

With regard to the veteran's occupational status, the 
evidence reflects that the veteran continues to work full-
time as a welder.  The PTSD symptoms reported by the veteran 
include insomnia, nightmares, intrusive recollections of 
Vietnam, hypervigilance, nervousness, poor appetite, and 
depression. The record indicates that he is often isolated 
when not working, although he lives with his wife and two 
children.  The veteran has reported recent decrease in work 
performance due to PTSD symptoms.  At the time of his October 
2002 VA PTSD examination, the examiner indicated that the 
veteran's PTSD was mild, and gave him a GAF score of 60, 
which is indicative of moderate symptoms or moderate 
difficulty in occupational and social functioning.  The 
letter submitted by a social worker from a Vet Center 
described the veteran's PTSD as severe, and gave him a GAF of 
45, which is indicative of serious symptoms.  

The Board finds that the PTSD produces occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.  Impairment from PTSD more nearly 
approximates the criteria for the next higher rating.  Thus, 
a 30 percent is warranted  38 C.F.R. § 4.7 (2003).

However, this same evidence does not support a rating in 
excess of 30 percent.  Few of the typical symptoms listed in 
the criteria for a 50 percent rating are shown, nor has it 
been demonstrated that the veteran's PTSD results in the 50 
percent rating requirement of occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  Both VA examiners have indicated that the 
PTSD is mild and the record shows that the veteran has been 
gainfully employed for many years as a welder.   The 30 
percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A higher rating of 30 percent for PTSD is granted subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

With respect to the claims for entitlement to service 
connection for hearing loss and tinnitus, the Board finds 
that although further delay is regrettable, a remand is 
necessary prior to appellate review.

At a May 2003 VA audiological examination, the veteran 
complained of left ear hearing loss and tinnitus, and 
reported in-service noise exposure.  In an addendum, the 
examiner recommended that the veteran be examined by a 
medical doctor, preferably an ear, nose and throat (ENT) 
specialist, for a medical opinion.

In light of the audiologist's opinion, the Board finds that a 
medical opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  The RO should schedule 
the veteran for an examination by a specialist in ear 
disorders for a medical opinion as to the etiology of current 
hearing loss and tinnitus.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  

2.  The RO is requested to schedule the 
veteran for an examination by a 
specialist in ear disorders (MD), to 
determine the nature, severity, and 
etiology of the hearing loss and 
tinnitus. All tests deemed necessary 
should be preformed.  The claims folder 
should be made available to the examiner 
prior to the examination. 

The examiner is requested to obtain a 
detailed history of inservice and post 
service noise exposure.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any current hearing 
loss and/or tinnitus are related to 
military service.  A complete rationale 
for any opinion expressed should be 
included in the report.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for hearing loss and 
tinnitus.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



